UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
: Criminal No. 3:CR-17-298
V.
(JUDGE MARIANI)
CHRISTIAN MADERA, ;
ORDER

AND NOW, THIS Yu L, DAY OF JUNE 2019, upon consideration of

Defendant's pretrial motions (Docs. 240, 243, 246, 249, 252, 254, 257, 260, and 262), the
briefs in support of the motions (Docs. 242, 245, 248, 251, 256, 259, and 264), the
Government's response thereto (Doc. 278), and all other relevant documents, for the
reasons discussed in the simultaneously filed Memorandum Opinion, IT IS HEREBY
ORDERED THAT:
4. The Motion for Disclosure Pursuant to Federal Rule of Evidence 807 (Doc. 240) is
DENIED WITHOUT PREJUDICE;
2. The Motion Pursuant to Rules 404(b) and 609 for Disclosure (Doc. 243) is DENIED
WITHOUT PREJUDICE;
3. The Motion for Severance (Doc. 2 246) is DENIED;
4. The Motion for Starks Hearing to Preclude Use of Audio Recordings at Trial (Doc.

249) is DENIED;

 

 
- The Motion for Rule 16(a)(1)(G) Disclosure (Doc. 252) is DENIED WITHOUT
PREJUDICE;

_ The Motion for Hearing on Admissibility of Statements of Alleged Co-Conspirators
(Doc. 254) is DENIED;

_ The Motion to Produce Memorializing of Government Interviews (Doc. 257) is
DENIED WITHOUT PREJUDICE;

- The Motion for Pretrial Disclosure of Evidentiary Information (Doc. 260) is DENIED
WITHOUT PREJUDICE; and

_ The Motion for Early Disclosure of Statements Pursuant to the Jencks Act and

Federal Rules of Criminal Procedure (Doc. 262) is DENIED WITHOUT PREJUDICE.

   

 

Rébert D. Mariani —
United States District Judge
